Citation Nr: 1612393	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, claimed as weakness.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension, to include as due to in-service exposure to Agent Orange.

8.  Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to Agent Orange.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by shortness of breath.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for syphilis.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for jungle rot, claimed as a foot disorder.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
* 

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

Although the Veteran requested a Board hearing and was scheduled for a hearing before a Veterans Law Judge on October 27, 2015, he failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2005 rating decision denied entitlement to service connection for a skin disability, a jungle rot, syphilis, and shortness of breath.  Notice of that decision was provided in July 2005.  The Veteran did not appeal the June 2005 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  An April 2007 rating decision denied reopening the claims of entitlement to service connection for a skin disability and shortness of breath.  Notice of that decision was provided in May 2007.  The Veteran did not appeal the April 2007 rating decision or submit new and material evidence within the one-year appeal period of that decision.

3.  A December 2009 rating decision denied reopening the claim of entitlement to service connection for jungle rot.  Notice of that decision was provided in December 2009.  The Veteran did not appeal the December 2009 rating decision or submit new and material evidence within the one-year appeal period of that decision.

4.  Evidence received since the June 2005 rating decision with respect to the claim for entitlement to service connection for syphilis is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

5.  Evidence received since the April 2007 rating decision with respect to the claims for entitlement to service connection for shortness of breath and a skin disability is new, but does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.

6.  Evidence received since the December 2009 rating decision with respect to the claim for entitlement to service connection for jungle rot is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

7.  The evidence of record does not reflect that the Veteran has a current hearing loss disability for VA purposes.

8.  The evidence of record does not show that the Veteran's tinnitus is related to his active service.

9.  The evidence of record does not show that the Veteran has a currently diagnosed sleep disability.

10.  The evidence of record does not show that the Veteran has a current diagnosis of hypertension or that his elevated blood pressure is related to service.

11.  The evidence of record does not show that the Veteran has a currently diagnosed headache disability.

12.  The evidence of record does not show that the Veteran has a diagnosis of ischemic heart disease.

13.  The evidence of record does not show that the Veteran has a currently diagnosed bilateral leg disability.


CONCLUSIONS OF LAW

1.  The June 2005, April 2007, and December 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for syphilis is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Evidence received to reopen the claim of entitlement to service connection for shortness of breath is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Evidence received to reopen the claim of entitlement to service connection for jungle rot is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Evidence received to reopen the claim of entitlement to service connection for a skin disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

7.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3033.307, 3.309 (2015).

8.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

12.  The criteria for service connection for a bilateral leg disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claims to reopen the issues of entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability, as well as his claims for entitlement to service connection for bilateral hearing loss, tinnitus, a sleep disorder, a headache disability, ischemic heart disease, hypertension, and a bilateral leg disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in October 2011, January 2012, and October 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not undergo VA examinations with regard to his claims to reopen the issues of entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  A VA heart examination was conducted in October 2011; the record does not reflect that this examination was inadequate for rating purposes.  In that regard, the examination was based upon physical examination of the Veteran as well as a review of the records in the claims file.  Moreover, the examiner provided supporting rationale for all conclusions reached.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was scheduled for a VA audiological examination in November 2011 with regard to his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  However, the Veteran failed to appear for the scheduled examination without explanation.  The record does not reflect that the Veteran attempted to reschedule the missed examination.  In such situations, the Board is required to adjudicate the claims based on the remaining evidence of record, and will do so herein.  See 38 C.F.R. § 3.655 (2015).

The Veteran was not provided VA examinations for his alleged sleep disability, hypertension, headache disability, or bilateral leg disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's alleged sleep disorder, hypertension, headache disorder, and bilateral leg disorder are related to his military service is his own unsupported lay statements.  Moreover, while it is not disputed that he experienced ongoing difficulty sleeping and elevated blood pressure, there is no medically competent diagnosis of hypertension or a chronic sleep disorder separate from his service-connected PTSD.  Accordingly, the Board finds that VA examinations addressing the claims for entitlement to service connection for a sleep disorder, hypertension, a headache disorder, or a bilateral leg disorder are not warranted.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


I.  New and Material Evidence Claims

Service connection for syphilis, shortness of breath, jungle rot, and a skin disability was denied by the RO in a June 2005 rating decision.  The RO notified the Veteran of its decision in July 2005.  The Veteran did not appeal the June 2005 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In an April 2007 rating decision, the RO denied reopening the claims for entitlement to service connection for shortness of breath and a skin disability.  The RO notified the Veteran of its decision in May 2007.  The Veteran did not appeal the April 2007 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In a December 2009 rating decision, the RO denied reopening the claim for entitlement to service connection for jungle rot.  The RO notified the Veteran of its decision that same month.  The Veteran did not appeal the April 2007 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The June 2005 rating decision denied entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability because the evidence of record did not show a nexus between the Veteran's disabilities and his active duty service.  

In an April 2007 rating decision, the RO declined to reopen the claims of entitlement to service connection for a skin disability and shortness of breath, finding that the evidence received since the June 2005 rating decision was not new and material.  Similarly, a December 2009 rating decision declined to reopen the issue of entitlement to service connection for jungle rot, finding that no new and material evidence had been received.

In this instance, the RO has determined that new and material evidence was not presented to reopen any of the claims.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the claims of entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability.  Since the June 2005 rating decision, new evidence in the form of VA treatment records, service personnel records, and lay statements has been received.  In that regard, VA treatment records from June 2005 through 2014 reflect diagnoses of and treatment for latent syphilis; pulmonary emphysema; left foot disorders including tinea pedis, dermatophytosis, onychomycosis, and callouses; and skin disorders including tinea cruris, but do not suggest an etiology for any of those disorders.  A November 2008 record notes that the Veteran reported a history of trench foot during Vietnam.  The physician diagnosed tinea pedis and hammertoes, but did not suggest a relationship between the Veteran's symptoms during service and the currently diagnosed disabilities.  Although VA treatment records dated earlier than June 2005 have been submitted since the June 2005 rating decision, review of the record reflects that these records were considered by the RO in the June 2005 rating decision, and therefore do not constitute new evidence.  

The claims for entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability were denied in June 2005 because the evidence did not show that syphilis, shortness of breath, a skin disability, or jungle rot are related to active duty service.  Although some of the evidence received since the June 2005 rating decision is new, that evidence does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  In that regard, none of the new evidence is relevant to the etiology of the Veteran's syphilis, shortness of breath, skin disorder, or jungle rot.  Additionally, some of the evidence received is not new, and is duplicative of evidence already in the claims file at the time of the June 2005 rating decision.  As no new and material evidence has been received since the June 2005 rating decision, the Board finds that new and material evidence has not been received.  Accordingly, the claims for entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability are not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claims of entitlement to service connection for syphilis, shortness of breath, jungle rot, and a skin disability, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The service treatment records are negative for any complaints or diagnoses of bilateral hearing loss, tinnitus, a sleep disorder, a headache disorder, ischemic heart disease, hypertension, elevated blood pressure, or a bilateral leg disorder.  The Veteran's service personnel records indicate that his military occupational specialty was a heavy vehicle driver, which has a high probability of noise exposure.

In his September 2011 claim, the Veteran reported that he experiences ringing in his ears, which he believes is causally related to his in-service noise exposure.

VA treatment records from 2010 through 2014 are negative for any diagnoses of or treatment for bilateral hearing loss, tinnitus, a sleep disorder, a headache disorder, ischemic heart disease, hypertension, or a bilateral leg disorder.  The records reflect blood pressure readings of: 130/80, 144/94, 133/93, 138/93, 149/100, 119/76, 124/81, and 136/82.  A November 2011 record indicates that the Veteran failed to report for a scheduled VA audiological examination.  A December 2012 record indicates that the Veteran's hearing was good.  Another December 2012 record reflects that the Veteran reported experiencing occasional headaches; however, no diagnosis was made.  In November 2013, the Veteran reported that his hearing was good.  A December 2013 record reflects that the Veteran denied headaches and hearing loss.

The records also show that the Veteran regularly reported difficulty sleeping, with an average of 4 to 6 hours of sleep per night.  He also noted nightmares and nocturia.  A December 2013 treatment record suggests that the Veteran's sleep disturbance is a symptom of his PTSD, which is a service-connected disorder.  The evidence of record does not show a separately diagnosed disability manifested by poor sleep.

In October 2011, the Veteran underwent a VA examination for heart disease.  The examiner concluded that the Veteran did not have ischemic heart disease.  The examiner noted that an echocardiogram, chest X-ray and electrocardiogram were performed, but that there was no evidence of cardiac hypertrophy or dilation.  The examiner noted that the Veteran had a history of Agent Orange exposure, but no angina, even with exertion.  The examiner stated that the electrocardiogram and echocardiogram were normal, and that a chest X-ray showed congestive heart failure but a chronic obstructive pulmonary disease pattern.  Thus, the examiner concluded that the Veteran had no evidence for ischemic heart disease.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss, tinnitus, a sleep disorder, a headache disorder, ischemic heart disease, hypertension, and a bilateral leg disorder is not warranted.  

There is no medical evidence showing that the Veteran currently has bilateral hearing loss, a sleep disability, a headache disorder, ischemic heart disease, or a bilateral leg disorder now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Further, the Veteran has not identified or submitted any evidence indicating that he currently has bilateral hearing loss, a sleep disorder, a headache disorder, ischemic heart disease, or a bilateral leg disorder.  The Board acknowledges that the evidence shows that the Veteran experiences disturbed sleep.  However, the evidence suggests that this is a symptom of his service-connected PTSD for which he is compensated, and not a separately diagnosed disability.  See 38 C.F.R. § 4.14 (2015) (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities); Esteban v. Brown, 6 Vet. App. 259 (1994).  To the extent that the Veteran alleges that he has disabilities related to the symptoms he reports, the Board finds that the medical evidence showing an absence of such disabilities is more probative than the Veteran's lay assertions.

As the evidence does not show a diagnosis of bilateral hearing loss, a sleep disability, a headache disability, ischemic heart disease, or a bilateral leg disability, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of bilateral hearing loss, a sleep disability, a headache disability, ischemic heart disease, or a bilateral leg disability at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims must be denied.

Although there is no clear diagnosis of hypertension, the Board acknowledges that the medical evidence of record shows elevated blood pressure readings.  The service treatment records are negative for any suggestion of elevated blood pressure or hypertension during active duty service.  Additionally, there is no medical evidence suggesting a link between the Veteran's current elevated blood pressure readings and his active duty service.  In the absence of elevated blood pressure readings during service, a clear current diagnosis of hypertension, and any evidence suggesting a link between the Veteran's current elevated blood pressure and active duty service, service connection for hypertension is not warranted.

Although the evidence does not show a medical diagnosis of tinnitus, the U.S. Court of Appeals for Veterans Claims has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board accepts the Veteran's September 2011 claim form in which he reports experiencing ringing in his ears as lay evidence of a current diagnosis of tinnitus.  Additionally, the Board acknowledges that the Veteran experienced acoustic trauma during military service from exposure to loud vehicles.  However, there is no medical evidence or competent lay evidence relating the Veteran's tinnitus to his service.  The only evidence of record addressing the etiology of the Veteran's tinnitus is his September 2011 claim form in which he reported that his tinnitus was caused by his in-service noise exposure as a truck driver and mortar and rocket attacks.  While the Veteran is competent to report observable symptomatology, such as experiencing tinnitus, he is not competent to provide such an opinion.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Veteran's September 2011 statement does not indicate that his opinion as to the etiology of his tinnitus is based upon observable symptomatology (such as experiencing ringing in his ears consistently since service).  As the Veteran's lay opinion is not based upon observable symptomatology, it is not a competent opinion.  In the absence of any competent evidence relating the Veteran's current tinnitus to his active duty service, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for syphilis is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for shortness of breath is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for jungle rot, claimed as a foot disability, is not reopened.

New and material evidence not having been received, the claim for entitlement to service connection for a skin disability is not reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral leg disability is denied.


REMAND

With regard to the Veteran's claim for entitlement to an increased rating for PTSD, the Veteran should be afforded a new VA examination.  The record reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in February 2012.  In a July 2015 statement, the Veteran reported that his PTSD had worsened, and requested a new examination to evaluate the current severity of his disability.  Additionally, a VA record reflects that the Veteran was hospitalized from January 2015 to March 2015 for his PTSD.  As it has been almost 4 years since the Veteran's last examination addressing the severity of his PTSD, and the evidence suggests that his PTSD has worsened since that time, a new VA examination is warranted.  Additionally, all pertinent VA treatment records should be obtained and associated with the claims file, including the records from the recent VA hospital admission for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records pertinent to the Veteran's PTSD, to specifically include the records from his January 2015 hospital admission for PTSD, and associate them with the claims file.  

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  

3.  Then, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


